—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 14, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was a hairstylist for the employer until she was discharged for excessive tardiness. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits upon its finding that she had engaged in disqualifying misconduct. The record reveals that claimant received three written warnings from her supervisor cautioning her that future incidents of tardiness could result in her termination. Following receipt of the third warning, claimant nonetheless arrived at work after her scheduled starting time and she was discharged. An employee’s excessive tardiness after oral or written warnings have been given has been held to constitute disqualifying misconduct (see, Matter of McCoy [Sweeney], 235 AD2d 879). Substantial evidence supports the finding that claimant lost her job due to misconduct and the Board’s decision is, accordingly, affirmed.
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.